Citation Nr: 1210589	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bone spurs of the back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from October 1976 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had an examination arranged through VA QTC services for hearing loss and tinnitus in October 2008.  He reported in-service exposure to large artillery barrages in Korea, intercontinental ballistic missiles, and Minutemen missiles underground.  Post-service, there was not any recreational noise exposure, and occupational noise exposure consisted of tractors and combines with hearing protection.  The examiner diagnosed the Veteran with sensorineural bilateral hearing loss.  No diagnosis regarding tinnitus was made.  Still, the examiner opined that hearing loss and tinnitus were not caused by noise exposure in service.  The examiner's rationale was that the "audiogram showed normal hearing at separation."   

The October 2008 VA examiner's sparse rationale is woefully insufficient, and the opinion is of no probative value.  "[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The October 2008 examination report does not meet that standard.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran must be scheduled for another examination.

G.M., M.D., a private physician, wrote in March 2011 that he reviewed 
May 2006 and April 2007 radiology reports.  Both showed fairly long standing changes to the back with degenerative spondylosis and mild spinal scoliosis.  Dr. M opined that these were "likely events that were present or aggravated during the time the [Veteran] was in the military."  The opinion is of no probative value because no rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has not been scheduled for a VA examination for bone spurs of the back.  The three salient benchmarks for determining when a VA examination is required are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c) (2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  While Dr. D's opinion cannot be given probative value for adjudication, it does show that the Veteran may have a back disability that is associated with military service.  Therefore, a VA examination must be obtained before the claim can be decided on the merits.

November 2010 VA treatment records indicate that the Veteran reported having back surgery in August 2010 outside of the VA healthcare system.  The records regarding the surgery have not been associated with the claims file.  On remand, the Veteran should be asked to provide the necessary authorization in order for those records to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for service connection for bilateral hearing loss, tinnitus, and bone spurs of the back, specifically including information about the August 2010 back surgery.  Document all unsuccessful attempts to obtain such records.

2.  Then, schedule the Veteran for a VA examination for hearing loss and tinnitus with an examiner other than the one who conducted the October 2008 examination.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted. 

After review of the claims file and current clinical findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any hearing loss and tinnitus are related to the Veteran's military service.  A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.

3.  Schedule the Veteran for a VA examination for bone spurs of the back.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted. 

After review of the claims file and current clinical findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that any diagnosed back disorder is related to the Veteran's military service.  A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.

4.  After undertaking the development above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


